Judgment, Supreme Court, Bronx County (Vincent Vitale, J.), rendered March 31, 1993, convicting defendant, after jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant did not object to the prosecutor’s single summation comment he now claims deprived him of a fair trial, and thus did not preserve his current claim of error (CPL 470.05; People v Iannelli, 69 NY2d 684, cert denied 482 US 914). In any event, taken in context, the comment constituted appropriate response to the defense summation (People v Marks, 6 NY2d 67, cert denied 362 US 912), and fair comment on the evidence, presented within the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396). Further, in light of the overwhelming evidence against defendant, any inartful phrasing by the prosecutor in *204closing argument is deemed harmless error (People v Crimmins, 36 NY2d 230). Concur—Murphy, P. J., Rubin, Ross, Williams and Tom, JJ.